298 S.W.3d 599 (2009)
STATE of Missouri, Respondent,
v.
Dominique D. TUSA, Appellant.
No. WD 70193.
Missouri Court of Appeals, Western District.
December 15, 2009.
Laura Martin, for Appellant.
Shaun J. Mackelprang, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge, and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Dominique Tusa appeals his conviction on two counts of first degree assault, under § 565.050, and two counts of armed criminal action, under § 571.015. No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties. Judgment affirmed. Rule 30.25(b).